DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s amendments were received on 9/21/2021. Claims 1 and 13 are amended. 
 The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action.

Claims Analysis
Regarding the 35 U.S.C 102 rejection below on claim 1, the recitation that “a solid state lithium ion electrolyte” has not been given patentable weight because it has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self- contained description of the structure not depending for completeness upon the introductory clause. Kropa v. Robie, 88 USPQ 478 (CCPA 1951.). 

Claim Rejections - 35 USC § 102
The rejection under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Nemeth, on claims 1 and 13 are withdrawn because the Applicant amended the claims.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (Experimental and Theoretical Investigation of Functionalized Boron Nitride as Electrode Materials for Li-ion Batteries).
Regarding claim 1, the Zhang reference discloses a composition of functionalized boron nitride having the structure represented by Li(O)BN (Applicants formula 3 wherein y = 1 and x3=1; 4.Results and discussion) 

Claim Rejections - 35 USC § 102/103
The rejection under 35 U.S.C. 102(a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Nemeth, on claims 2 and 3 are withdrawn because the Applicants amended the claims.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 2 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Zhang et al. (Experimental and Theoretical Investigation of Functionalized Boron Nitride as Electrode Materials for Li-ion Batteries).
Regarding claim 2, the Zhang reference discloses the claimed invention above and further discloses herein. The Zhang reference is silent in disclosing a lithium ion (Li) conductivity of the material is from 10-6 to 10 mS/cm at 300K, an activation energy is from 0.20 to 1.20 eV and 34the solid state electrolyte comprises a crystal lattice structure having an anti-fluorite type A2X unit cell, however, it is the position of the Examiner that such properties are inherent, given that both the Nemeth reference and the present application utilize similar or the same materials. A reference which is silent about a claimed invention's features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference. In re Robertson, 49 USPQ2d 1949 (1999). Where the claimed and prior art products are identical or substantially identical in structure or composition or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. MPEP2112.01 I
Regarding claim 3, the Zhang reference discloses the claimed invention above and further discloses herein. The Zhang reference is silent in disclosing the material has an X-ray Diffraction analysis (XRD) comprises the properties of the Table in claim 1, however, it is the position of the Examiner that such properties are inherent, given that both the Nemeth reference and the present application utilize similar or the same materials. A reference which is silent about a claimed invention's features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference. In re Robertson, 49 USPQ2d 1949 (1999). Where the claimed and prior art products are identical or substantially identical in structure or composition or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. MPEP2112.01 I
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rodrigues et al. (WO2016/141301) in view of Nemeth (US Publication 20160133928)
Regarding claim 13, the Rodrigues reference discloses a lithium ion battery comprising an electrolyte composition comprising solid state boron nitride (Applicant’s solid state electrolyte) between an anode and a cathode. The anode comprises a negative active material on a current collector and the cathode comprises a positive cathode material on another current collector ([00105]). The Rodrigues also discloses that the boron nitride also represents various types of boron nitrides ([0033]). The Nemeth reference discloses a functionalized boron nitride that comprises electrolytic properties ([0107]). The Nemeh reference discloses that Na-2LiBN2 is equivalent to a functional boron nitride  ([0014]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide a functionalized boron nitride that comprises Na-2LiBN2 with electrolytic properties for the broad teaching of using various boron nitrides for the electrolyte disclosed by the Rodrigues reference order to test the conductivity of the lithium ion battery.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 13 have been considered but are moot because the new ground of rejection does not apply to the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN OI K CONLEY whose telephone number is (571)272-5162.  The examiner can normally be reached on 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Helen Oi K CONLEY/Primary Examiner, Art Unit 1725